DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2010/0148070) hereinafter known as Ho, and further in view of Arnone et al. (US 2005/0156120) hereinafter known as Arnone.


With regards to claim 1 and 12, Ho discloses a method [0217] and apparatus [0206] used to study pharmaceutical tablets, the method comprising;
generating a transmitting electromagnetic wave with a terahertz frequency [0208], and emitting the transmitting electromagnetic wave to a solid dosage sample [0209](Abstract; tablet);
detecting a receiving electromagnetic wave with a terahertz frequency through the solid dosage sample [0210];
comparing a plurality of signal characteristics differences between the transmitting electromagnetic wave emitted to the solid dosage sample and the receiving electromagnetic wave detected from the solid dosage sample [0218][0220]; and
according to the plurality of signal characteristics differences, calculating a concentration of the testing pharmaceutical in the solid dosage sample [0259][0260], and analyzing a coating layer thickness of the solid dosage sample and a porosity of the solid dosage sample [0231][0232].
Ho discloses that a problem that occur in manufacturing tablets is that the active pharmaceutical ingredient (API) and/or excipients in the coatings or core may become segregated and aggregate into clumps [0123]. Ho further teaches of determining the distribution of an active pharmaceutical ingredient (API) and/or excipient distribution within a tablet [0124]. The reference further teaches of obtaining terahertz spectral information from particular clumps to determine if they are excipients or API or a combination of the two. The obtained terahertz spectral information from the region of the clump can be compared to known spectra [0131](see also [0325]). Finally, Ho teaches using terahertz to study the core integrity, density changes, and chemical distribution of APIs [0047][0156] and chemical mapping utilizing the terahertz spectrum [0332]-[0342][0346].
Ho does not specifically disclose discriminating a polymorphism of a testing pharmaceutical of the solid dosage sample.
In the same field of endeavor, Arnone discloses apparatus and methods for obtaining information about the polymorphs of a molecular sample using radiation in the range from 25 GHz to 20 THz [0001]. Arnone discloses “Some polymorphs are unstable and may revert to a different polymorph of the molecule if the storage temperature of the sample is changed, the storage pressure, storage illumination conditions are changed. Also, sometimes, the sample may change to a different polymorph over time in the absence of any change in the storage conditions of the sample. This causes serious problems during storage and transportation of pharmaceutical products.” [0017]. Additionally, the reference discloses that the method may be used to establish if a particular known polymorph has been obtained from a new or existing synthesis process, and the method may further be configured for use as a verification method for establishing if a desired polymorph has been correctly synthesized [0016].
In view of Arnone, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Ho’s method with the capability of discriminating polymorphism within the solid dosage sample. The motivation is to identify the polymorph/s of a molecule within the tablet for the purposes of determining the correct/verification synthesis of the desired molecule and/or monitor if the sample has changed into a different polymorph over time or change in storage conditions.

With regards to claim 2 and 14, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, wherein the frequency of the transmitting electromagnetic wave is 1011 Hz - 1013 Hz. (1011 Hz - 1013 Hz corresponds to 0.1 THz - 10 THz. Ho discloses a range of 40 GHz (0.04 GHz) to 100 THz (Abstract) which overlaps the claim limitation.)

With regards to claim 3 and 15, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, wherein the receiving electromagnetic wave is obtained by reflecting (Ho; [0218), refracting (Ho; [0232]), or by the transmitting electromagnetic wave penetrating the solid dosage sample (Arnone; [0077]).

With regards to claim 4 and 16, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, wherein the plurality of signal characteristics differences are based on a plurality of electromagnetic wave absorption signals with specific frequencies in a frequency domain (Arnone; [0090][0095]) or a plurality of electromagnetic pulse signals with specific round-trip time lengths in a time domain to the solid dosage sample (Ho; [0038]).

With regards to claim 5 and 17, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, wherein the testing pharmaceutical is composed of substances with a plurality of polymorphisms. (Arnone; [0035][0093])

With regards to claim 6 and 18, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, wherein the testing pharmaceutical is composed of a plurality of substances. (Ho; [0002][0225])

With regards to claim 7 and 19, Ho, in view of Arnone discloses the solid dosage component detection method of claim 1 and 12, further comprising calculating a surface (Ho; [0231]) and an internal integrity of the solid dosage sample according to the plurality of signal characteristics differences (Ho; [0047]).

With regards to claim 8 and 20, Ho, in view of Arnone, discloses the solid dosage component detection method of claim 1 and 12, wherein the solid dosage component detecting device comprises a drug tablet cassette for carrying at least one solid dosage sample (Ho; Fig. 1a; Sample Holder, Quartz Imaging Plate), to allow a terahertz pulse generator (Ho; THz emitter 21) and a terahertz pulse receiver (Ho; THz detector 29) to sequentially scan the at least one solid dosage sample in the drug tablet cassette (Ho; [0206][0214][0230]).

With regards to claim 9 and 21, Ho, in view of Arnone, discloses the solid dosage component detection method of claim 8 and 20, wherein the drug tablet cassette (Ho; Fig. 1a; Sample Holder, Quartz Imaging Plate) allows the terahertz pulse generator (Ho; THz emitter 21), the terahertz pulse receiver (Ho; THz detector 29), and a solid dosage sample under test (Ho; 30) within the at least one solid dosage sample to be substantially located in relative positions (Ho; Fig. 1a).

With regards to claim 10 and 22, Ho, in view of Arnone, discloses the solid dosage component detection method of claim 9 and 21, wherein the drug tablet cassette is composed of a material with zero or low absorption or reflection characteristics for terahertz electromagnetic wave. (Ho; Fig. 1a; quartz)

With regards to claim 13, Ho, in view of Arnone, discloses the solid dosage component detection method of claim 12, further comprising a beam splitter (Ho; Fig. 1a; 19), a delay device (Ho; Fig. 1a; 16), and a plurality of optical elements for adjusting an incident time and an incident angle of the transmitting electromagnetic wave (Ho; [0206]-[0213]).

Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Arnone, and further in view of Jarrahi et al. (WO 2021/067635) hereinafter known as Jarrahi.
With regards to claim 11 and 23, Ho discloses a sample holder utilizing a quartz imaging plate (Fig. 1a). Arnone discloses that the sample may be sprayed onto a suitable supporting structure such as an inert material such as polyethylene [0031]. Arnone further teaches that polyethylene is used as a reference [0083]. However, neither Ho nor Arnone, specifically disclose the solid dosage component detection method of claim 10, wherein the drug tablet cassette material is Polycarbonate, Polyvinyl Chloride, Polyethylene, Polypropylene, or Polystyrene.
In the same field of endeavor, Jarrahi discloses a terahertz scanner and methods for detecting irregularities, such as chemical or structural variations, in a sample (Abstract). Jarrahi teaches of a terahertz imaging scanner that is a compact and light-weight imaging system utilized for practical quality control applications in field settings and can be handheld [0048]. Jarrahi teaches that terahertz waves can penetrate through many optically-opaque media and can interact with a substrate hidden below the surface of a sample. Terahertz waves can also propagate through most of the packaging materials, such as plastic, paper, cardboard, and foam. This characteristic makes terahertz waves very suitable for evaluation of light hydrides, rotational-vibrational bending of carbon-chain molecules, and intramolecular vibrations of inorganic molecule [0002]. Further, the reference teaches that the sample surface or holder may comprise of plastic [0048].
In view of Jarrahi, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Ho with a sample holder (cassette) comprising of a plastic, such as polyethylene, having the property of allowing terahertz transmission to and from the sample. A polyethylene sample holder would allow the scanner to be hand-held and light-weight for quality control applications in field settings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cetinkaya (US 8,645,084)
Cole et al. (WO 2004/063726)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884